Status of Application
1.	Acknowledgment is made of the amendments filed 04/26/2021. Upon entering the amendments, claims 4, 8, and 23 are canceled and claims 1, 6, 10-11, and 14 are amended. Claims 1-3, 5-7, 9-22, and 24-25 are pending and presented for the examination.  	
Rejections Withdrawn
2.	Claim 23 is canceled, thus negating the previously issued rejection under USC 112. The limitations of said claim 23 have been incorporated into independent claim 14, and applicant’s arguments regarding these limitations are persuasive at showing that they do not render indefinite the claimed process, because they do not imply or necessitate heating via applied substrates. As there has been shown to be no ambiguity, the amended claim 14 is not indefinite under USC 112. Claim 10 has been amended to overcome the U.S.C. 112 indefiniteness rejection previously issued. This ground of rejection is therefore also withdrawn. 
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive glass substrates and method for manufacturing a glass substrate, and applicant's arguments show that the substrates and method of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the amended claims specify that the nanocrystals are present only in a crystal layer adjacent to a surface and that has a thickness of 10% or less relative to the total thickness, and the remarks show that this limitation is not found in the previously applied prior art to Goto et al. The remarks also persuasively show that a glass substrate according to the amended claims and limited to containing nanocrystals in a depth equal to or less than the depth of the present compressive layer is not taught by said art to Goto et al. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
4.	Claims 1-3, 5-7, 9-22, and 24-25 are allowed.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed glass substrates and method for manufacturing a glass substrate. Specifically, the prior art fails to teach a glass substrate formed of a base glass comprising SiO2, Al2O3, and Li2O, wherein said substrate comprises nanocrystals therein, the nanocrystals being contained only in a layer that is adjacent to either or both of an upper and lower surface of the substrate, and wherein said layer has a thickness that is 10% or less relative to the total thickness of the glass substrate. The prior art also does not teach or suggest a glass substrate having a compressive layer therein that extends from and is adjacent to a surface, wherein the substrate also comprises nanocrystals that are contained only in a layer adjacent to said surface, and wherein the layer depth is equal to or less than the depth of said compressive layer. The prior art additionally does not teach or suggest a method wherein a base glass that comprises SiO2, Al2O3, and Li2O is provided and heat treated at a temperature in a range between 50 °C greater than the glass transition temperature and 150 °C greater than the softening temperature, and wherein during said heat treatment of said base glass, there are heat resistant glass substrates placed on either side of said base glass as support. 
The most relevant prior art references found are Goto et al (US 7589038) and Beall et al (US 2016/0102010). The difference from instant claims is that while Goto et al teaches a lithium disilicate or lithium monosilicate glass ceramic comprising SiO2, Li2O, and Al-2O3 that is in the form of a substrate and that can comprise nanocrystals having a mean diameter of 10 nm, Goto does not teach that these nanocrystals exist only in a region adjacent to a surface and having a thickness of 10% or less relative to the total substrate thickness. Goto also does not teach a compressive layer in the inventive glass substrate, or a method of producing a substrate wherein glass substrates are placed on either side of the glass substrate while heating. Beall teaches a similarly composed SiO2, Li2O, and Al-2O3-containing glass ceramic in the lithium silicate system and teaches a process for strengthening the glass ceramic through ion exchange; Beall, however, does not teach a glass comprising nanocrystals having the size of the instant claims, and does not provide any teaching to modify Goto to have a structure wherein the nanocrystals are contained only in a region adjacent to a surface and having a thickness of 10% or less relative to the total substrate thickness For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW24 June 2021